PER CURIAM.
Appellant seeks review of a judgment and sentence imposed pursuant to the charge of shooting into a building in violation of section 790.19, Florida Statutes (1981). We affirm the judgment, but remand the case for correction of sentence.
The sentence imposed did not credit appellant for time served in county jail prior to imposition of sentence. A sentencing court is required under section 921.161(1), Florida Statutes (1981), to credit a defendant with all time spent in county jail before sentence. Bronson v. State, 402 So.2d 570 (Fla. 1st DCA 1981). Accordingly, we re*1062mand the case to the trial court for correction of sentence.
OTT, C.J., and BOARDMAN and DAN-AHY, JJ., concur.